Case: 21-30721      Document: 00516378286           Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 30, 2022
                                   No. 21-30721                     Lyle W. Cayce
                                 Summary Calendar                        Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Alvin Kincerely Law, Jr.

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:17-CR-240-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Alvin Kincerely Law, Jr., appeals the 24-month above-guidelines
   sentence imposed following the revocation of his supervised release, which
   was part of his sentence for being a felon in possession of a firearm in violation
   of 18 U.S.C. § 922(g)(1). He contends that the revocation sentence was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30721      Document: 00516378286          Page: 2   Date Filed: 06/30/2022




                                    No. 21-30721


   based upon the seriousness of a battery charge pending against him in state
   court and the district court’s desire to punish him for that offense and that
   the district court therefore improperly relied upon a 18 U.S.C.
   § 3553(a)(2)(A) factor in determining the sentence. He also argues that the
   sentence imposed is substantively unreasonable because the district court
   failed to give appropriate weight to the correctly calculated guidelines range
   and gave too much weight to the pending battery charge.
          To the extent Law argues that his sentence was substantively
   unreasonable because the district court gave significant weight to an
   improper sentencing factor, our review is for plain error because he did not
   raise that argument before the district court. See United States v. Cano, 981
   F.3d 422, 425 (5th Cir. 2020). He otherwise properly preserved a challenge
   to the substantive reasonableness of his sentence. Id. Sentences imposed
   upon revocation of supervised release are reviewed under the plainly
   unreasonable standard when an issue has been preserved for appeal. Id.
          Excluded from consideration when determining a revocation sentence
   are those factors listed in § 3553(a)(2)(A), which are the need for the
   sentence imposed “to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense.” See
   § 3553(a)(2)(A); United States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011).
   The district court did not expressly reference the § 3553(a)(2)(A) prohibited
   factors, and, even assuming, arguendo, that it did implicitly consider those
   factors, it also implicitly considered the nature and circumstances of the
   supervised release violations; Law’s history and characteristics, including his
   repeated noncompliance with the terms of his supervision; the need for
   deterrence; and the need to protect the public from further crimes by Law.
   Those are permissible considerations in a revocation hearing.              See
   § 3553(a)(1), (a)(2)(B), (a)(2)(C); United States v. Sanchez, 900 F.3d 678,
   684-85 (5th Cir. 2018). Accordingly, even if the district court considered



                                         2
Case: 21-30721      Document: 00516378286           Page: 3   Date Filed: 06/30/2022




                                     No. 21-30721


   retribution as an additional justification for the sentence, there is no
   indication that a § 3553(a)(2)(A) factor played a dominant role here, and Law
   therefore fails to show the requisite plain (clear or obvious) error. See United
   States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015).
          The extent of the upward variance — from a guidelines range of eight
   to 14 months to a sentence of 24 months — does not constitute an abuse of
   discretion; we have routinely upheld larger variances. See, e.g., United States
   v. Kippers, 685 F.3d 491, 500-01 (5th Cir. 2012). Law fails to show that his
   revocation sentence is plainly unreasonable. See Cano, 981 F.3d at 425.
          AFFIRMED.




                                          3